United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1712
                                 ___________

Frederick Raymond Droney,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Tim Fitch, Colonel, Chief, St. Louis    *
County Police Department; Robert P.     * [UNPUBLISHED]
McCullough, St. Louis County            *
Prosecutor; Eric H. Holder, Jr.,        *
United States Attorney General; Ron     *
Replogle, Colonel, Superintendent       *
Missouri Highway Patrol,                *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: August 9, 2011
                               Filed: August 11, 2011
                                ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.
      Frederick Droney appeals from the district court’s1 dismissal of his 42 U.S.C.
§ 1983 complaint, in which he claimed that the Sex Offender Registration and
Notification Act (SORNA), 42 U.S.C. § 16901, violates the Ex Post Facto Clause.

        Upon careful de novo review, see Detroit Gen. Ret. Sys. v. Medtronic, Inc., 621
F.3d 800, 804-05 (8th Cir. 2010) (review of Federal Rule of Civil Procedure 12(b)(6)
motion to dismiss); United States v. Hacker, 565 F.3d 522, 524 (8th Cir. 2009)
(review of challenge to constitutionality of federal statute), we conclude the district
court properly dismissed Droney’s complaint for failure to state a claim, because
Droney did not demonstrate by clearest proof that SORNA’s registration requirements
violate the Ex Post Facto Clause, see Smith v. Doe, 538 U.S. 84, 92 (2003) (if
legislature’s intention was to enact regulatory scheme that is civil and nonpunitive,
retroactive application of law does not violate Ex Post Facto Clause if law has neither
punitive purpose nor punitive effect; only clearest proof will suffice to override
legislative intent and transform what has been denominated civil remedy into criminal
penalty); United States v. Hinckley, 550 F.3d 926, 936-38 (10th Cir. 2008) (rejecting
argument that SORNA’s requirements, including in-person registration, violated Ex
Post Facto Clause; finding that statute’s primary effect supported Congress’s intention
that it operate as civil regulatory scheme designed to protect general public welfare);
United States v. May, 535 F.3d 912, 919-20 (8th Cir. 2008) (SORNA does not violate
Ex Post Facto Clause because only punishment that can arise under SORNA, for
violation of 18 U.S.C. § 2250, is not retrospective; SORNA’s registration requirement
demonstrates no congressional intent to punish sex offenders); cf. Doe v. Pataki, 120
F.3d 1263, 1275-76, 1284-85 (2d Cir. 1997) (noting factors articulated in Kennedy v.
Mendoza-Martinez, 372 U.S. 144, 168-69 (1963), and concluding that New York sex-
offender registration law requirement that offenders classified as sexually violent




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                          -2-
predators register in person every 90 days for minimum of 10 years and potentially for
life did not violate Ex Post Facto Clause).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-